                    18-11852-jlg               Doc 50            Filed 01/24/19         Entered 01/24/19 18:05:29                 Main Document
                                                                                       Pg 1 of 1

                                                                      United States Bankruptcy Court
                                                                             Southern District of New York
          In re     Panos Papadopoulos Seretis                                                                         Case No.      18-11852-jlg
                                                                                          Debtor(s)                    Chapter       7

                                                                         CERTIFICATE OF SERVICE

        I hereby certify that I caused a copy of:

                          •     Amended Schedule E/F [ECF 38]
        to be served via U.S. Mail on January 24, 2019 upon the parties removed from Amended Schedule E/F (D.E. 38) 1:

        George Monoyos
        449 Jericho Turnpike
        Mineola, NY 11501

        Michael Maragopoulos
        449 Jericho Turnpike
        Mineola, NY 11501

        854 Humboldt Street
        Re: 98 Berry Street
        Brooklyn, NY 11222


                                                                                        /s/ Katherine R. Catanese
                                                                                        Katherine R. Catanese
                                                                                        Foley & Lardner - New York
                                                                                        90 Park Avenue
                                                                                        New York, NY 10016-1314
                                                                                        212-682-7474Fax:212-687-2329
                                                                                        kcatanese@foley.com




        1 The Amended Schedules did not add any unsecured creditors. Instead, the Amended Schedules removed three unsecured creditors.
        Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
4816-6039-7190.1
